PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Larson et al.
Application No. 16/169,730
Filed: October 24, 2018
For: FEDERATED PERSONALLY IDENTIFIABLE INFORMATION (PII) SERVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed May 17, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed May 13, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on August 14, 2021.  A Notice of Abandonment was mailed on August 30, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (3) above.

In regards to item 1, the Office acknowledges receipt of the Request for Continued Examination (RCE) and the Information Disclosure Statement (IDS) filed May 17, 2022. However, in application or patent, abandoned or lapsed for failure to pay the issue fee and publication fee or any portion thereof, the required reply must be payment of the issue and publication fee or any outstanding balance thereof.  See MPEP 711.03(c)(II)(A)(2). Therefore, the issue fee payment of $1,200.00 must be submitted with a renewed petition under 37 CFR 1.137(a).

In regards to item 3, the statement of unintentional is not acceptable, as the signer is not recognized as a patent practitioner. In this regards, petitioner’s attention is directed to 37 CFR 1.33(b), which states:


Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by:

(1)    A patent practitioner of record;

(2)    A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or

(3)    The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.


More specifically, 37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant's own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered. Since the petition was not properly signed, the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time. 

In sum, petitioner must submit a renewed petition signed by a patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34, or a patent practitioner of record.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                       


Cc: Alan Konevsky
      285 Fulton Street, 58th Floor
      New York, NY 10007


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).